         Case 3:18-cr-05152-BHS Document 45 Filed 01/04/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )         CR18-5152
                                             )
ALLEN D. LINT                                )
                                             )
                      Defendant.             )



                             DECLARATION OF PUBLICATION

       In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules

of Criminal Procedure, notice of the forfeiture was posted on an official government internet

site (www.forfeiture.gov) for at least 30 consecutive days, beginning on December 04, 2018

and ending on January 02, 2019. (See, Attachment 1).


      I declare under penalty of perjury that the foregoing is true and correct. Executed on

January 03, 2019 at Tacoma, WA.

                                           /s/ Matthew H. Thomas
                                          Matthew H. Thomas
                                          Assistant U.S. Attorney
        Case 3:18-cr-05152-BHS Document 45 Filed 01/04/19 Page 2 of 4
Attachment 1


                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
               COURT CASE NUMBER: CR18-5152; NOTICE OF FORFEITURE

        Notice is hereby given that on December 03, 2018, in the case of U.S. v. ALLEN D.
LINT, Court Case Number CR18-5152, the United States District Court for the Western
District of Washington entered an Order condemning and forfeiting the following property
to the United States of America:

      $3,122.25 in U.S. currency, more or less, seized from Defendant Allen D. Lint on or
      about September 28, 2017 (18-USP-000192);

      Various precious metals seized from Defendant Allen D. Lint on or about
      September 28, 2017, including the following:
       a. Copper coin marked "1893;"
       b. Copper coin marked "1912" and "2 1/2 dollars;"
       c. Copper colored bar, stamped "buffalo" and "10;"
       d. 1-Troy ounce copper coin marked "B;"
       e. Silver coin marked "1921" and "one dollar;"
       f. Silver coins in container marked "90% silver;"
       g. 1-gram silver hearts;
       h. 1-gram silver inside small colored circles;
       i. 1-ounce silver bars;
       j. 1-ounce silver colored coin;
       k. 1 Kilo silver bar;
       l. 10-ounce silver bars;
       m. 1-Troy ounce silver colored coin;
       n. 2-Troy ounce silver bars;
       o. 2-Troy ounce silver colored coin in individual box;
       p. 25-Troy ounce silver bar;
       q. 1-ounce gold coin;
       r. 1-ounce gold bars;
       s. 1-Troy ounce gold bars; and
       t. 10-gram gold bars.
      (18-USP-000405);

      Five (5) mobile telephones, including the following:
      a. Samsung mobile phone, model SM-G902V, IMEI 990004864303452;
      b. Motorola mobile phone, model XT1650-02, unknown serial or IMEI number, black
      in color;
      c. LG mobile phone, model LG-D820, unknown serial or IMEI number, black in
      color;
      d. Samsung mobile phone, model SM-G386T, serial number R28F8022X2J; and
      e. Samsung mobile phone, model SM-G925V, IMEI 990004848478784.
      (18-USP-002309);
         Case 3:18-cr-05152-BHS Document 45 Filed 01/04/19 Page 3 of 4
       Dell laptop computer, Inspiron 5720, service tag number 9BYQCT1
       (18-USP-002313).

       The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (December 04, 2018) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, 1717 Pacific Avenue, Room 3100, Tacoma, WA
98402-3200, and a copy served upon Assistant United States Attorney Matthew H.
Thomas, 1201 Pacific Ave, Suite 700, Tacoma, WA 98402. The ancillary petition shall be
signed by the petitioner under penalty of perjury and shall set forth the nature and extent
of the petitioner's right, title or interest in the forfeited property, the time and circumstances
of the petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Matthew H. Thomas, 1201 Pacific Ave, Suite 700, Tacoma, WA 98402. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
          Case 3:18-cr-05152-BHS Document 45 Filed 01/04/19 Page 4 of 4

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between December 4, 2018 and January 02, 2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. ALLEN D. LINT

Court Case No:              CR18-5152
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   12/04/2018                      24.0                          Verified
         2                   12/05/2018                      24.0                          Verified
         3                   12/06/2018                      24.0                          Verified
         4                   12/07/2018                      24.0                          Verified
         5                   12/08/2018                      24.0                          Verified
         6                   12/09/2018                      24.0                          Verified
         7                   12/10/2018                      24.0                          Verified
         8                   12/11/2018                      24.0                          Verified
         9                   12/12/2018                      24.0                          Verified
        10                   12/13/2018                      24.0                          Verified
        11                   12/14/2018                      24.0                          Verified
        12                   12/15/2018                      24.0                          Verified
        13                   12/16/2018                      24.0                          Verified
        14                   12/17/2018                      24.0                          Verified
        15                   12/18/2018                      24.0                          Verified
        16                   12/19/2018                      24.0                          Verified
        17                   12/20/2018                      24.0                          Verified
        18                   12/21/2018                      24.0                          Verified
        19                   12/22/2018                      24.0                          Verified
        20                   12/23/2018                      24.0                          Verified
        21                   12/24/2018                      24.0                          Verified
        22                   12/25/2018                      24.0                          Verified
        23                   12/26/2018                      24.0                          Verified
        24                   12/27/2018                      24.0                          Verified
        25                   12/28/2018                      24.0                          Verified
        26                   12/29/2018                      24.0                          Verified
        27                   12/30/2018                      24.0                          Verified
        28                   12/31/2018                      24.0                          Verified
        29                   01/01/2019                      24.0                          Verified
        30                   01/02/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
